                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                     No. 5:15-CR-252-D



UNITED STATES OF AMERICA )
                                      )
                 v.                  ')                      ORDER
                                      )
, MONTAVIOUS P. DAVIS,                )
                                      )
                        Defendant.    )


        On April2, 2018, Montavious P. Davis filed a motion for credit for jail time [D.E. 118]. The

United States did not respond to the motion. The record does not reflect that Davis has exhausted

his adtirinistrative remedies. Thus, the court DENIES without prejudice Davis's motion for jail

credit [D .E. 118].

        SO ORDERED. This ~day of January 2019.




                                                         United States District Judge
